Upon consideration of the petition filed by Petitioner on the 8th of December 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Halifax County:
"Dismissed by order of the Court in conference, this the 13th of December 2017."
Upon consideration of the application filed by Petitioner on the 8th of December 2017 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Halifax County:
"Denied by order of the Court in conference, this the 13th of December 2017."
The following order has been entered on the motion filed on the 8th of December 2017 by Petitioner to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 13th of December 2017."